Citation Nr: 0808157	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-10 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for acne vulgaris, 
claimed as due to Agent Orange exposure.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1970, including service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In that decision, the RO granted service 
connection for PTSD, and assigned a 30 percent rating 
effective the February 24, 2005 date of claim.  The veteran 
disagreed with the initial rating assigned.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  In addition, the RO 
denied service connection for acne vulgaris, claimed as due 
to Agent Orange exposure.

In March 2006, the RO denied service connection for 
pseudofolliculitis barbae.  As the veteran did not file a 
notice of disagreement (NOD) to initiate an appeal of this 
decision, that issue is therefore not currently before the 
Board and will not be addressed in this decision.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 20.200, 
20.201, 20.302(a) (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The evidence reflects that, since the February 24, 2005 
effective date of the grant of service connection, the 
veteran's PTSD has caused some occupational and social 
impairment, with symptoms such as chronic sleep impairment, 
anxiety, and suspiciousness, but he has generally functioned 
satisfactorily, with routine behavior and self-care, and 
normal understanding, memory, judgment, and abstract 
thinking.

3.  The veteran served in Vietnam and is therefore presumed 
to have been exposed to Agent Orange.

4.  The evidence reflects that the veteran has not been 
diagnosed with chloracne or any other skin disability for 
which service connection may be awarded on a presumptive 
basis due to Agent Orange exposure; moreover, there is no 
evidence that the veteran's current acne vulgaris, diagnosed 
many years after service, is related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for service connection for acne vulgaris, 
claimed as due to Agent Orange exposure, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in March and April 2005 letters, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for acne vulgaris on a direct basis, as well as 
how to establish service connection on a presumptive basis 
due to Agent Orange exposure.  These letters also explained 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
The June 2005 RO rating decision reflects the initial 
adjudication of the claim for service connection for acne 
vulgaris after issuance of that letter.  Hence, the March and 
April 2005 letters met all four of Pelegrini's content of 
notice requirements as well as the VCAA's timing of notice 
requirement with regard to the claim for service connection 
for acne vulgaris.  These letters also met the second, third, 
and fourth of Pelegrini's content of notice requirements with 
regard to the PTSD claim that is now one for a higher initial 
rating.  In addition, the January 2006 statement of the case 
(SOC) set forth the criteria for higher ratings for PTSD, in 
compliance with Dingess/Hartman.  

Regarding the Dingess/Hartman notice requirements, the RO 
provided the veteran information as to the assignment of 
disability ratings and effective dates in a May 2007 letter.  
Although the RO did not subsequently readjudicate the claims, 
the decision herein denies both the claim for a higher 
initial rating and the service connection claim; thus, no 
disability rating or effective date is being, or is to be, 
assigned.  There is therefore no possibility of prejudice to 
the veteran under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file includes the veteran's 
service medical records, post-service private medical 
records, VA outpatient treatment (VAOPT) records, and reports 
of VA examinations.  In this regard, the Board notes that, in 
the attachment to his substantive appeal, the veteran 
indicated that he was treated for a skin disability at Temple 
University Hospital, but that an employee of this facility 
informed him by phone that such records are purged after 
seven years, and that his records were therefore no longer 
available.  In these circumstances, the RO was not required 
to make a follow-up request for these records, as the initial 
response indicated they did not exist.  See 38 C.F.R. 
§ 3.159(c)(1) (2007).  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the veteran.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the 
veteran has been notified or made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

A.  PTSD

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

The RO assigned the veteran's initial 30 percent rating for 
PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 
(2007).  However, psychiatric disabilities other than eating 
disorder are rated pursuant to the criteria of a General 
Rating Formula.  See 38 C.F.R. § 4.130 (2007).

Under the formula, a 30 percent rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

Considering the evidence in light of the above, the Board 
finds that the preponderance of the evidence reflects that, 
since the February 24, 2005 effective date of the grant of 
service connection, the veteran's PTSD symptoms more nearly 
approximated the criteria for the initial 30 percent rating 
assigned.

The only medical evidence regarding the severity of the 
veteran's PTSD during the relevant time period are the 
reports of April 2005 and May 2006 VA examinations.  Those 
examination reports reflect that the veteran's symptomatology 
on examination more nearly approximates the criteria for a 30 
percent, rather than a 50 percent, rating.  On the April 2005 
VA examination, the veteran's speech, psychomotor functions, 
memory, and cognitive intellectual functions were all within 
normal, and his insight and judgment were very good.  The 
veteran's mood was moderately low, his affect was flat, his 
anxiety level was high, he had brief, intermittent thoughts 
of suicide with no attempts, chronic insomnia, and poor 
appetite and energy level.  Similarly, on the May 2006 VA 
examination, the veteran exhibited no impairment in thought 
processes or communication, including concentration, focus, 
memory, judgment, and speech.  The veteran exhibited no 
abnormal behavior, his mood was anxious, his affect was 
congruent with the situational context, and appropriate, and 
he denied suicidal or homicidal ideation.  Thus, the 
veteran's overall symptomatology was more akin to the 
depressed mood, anxiety, suspiciousness, and chronic sleep 
impairment listed in the 30 percent criteria, rather than the 
abnormal speech, panic attacks, and memory, understanding, 
judgment, and abstract thinking impairment listed in the 50 
percent criteria.  Moreover, the only symptoms exhibited by 
the veteran that are listed in the criteria for higher 
ratings were flattened affect (50 percent) and suicidal 
ideation (70 percent), and these were isolated and not 
present on both examinations.

While the veteran complained during the examinations of daily 
recurrent thoughts of Vietnam and avoidance of things that 
would arouse such thoughts, nightmares, chronic irritability, 
and other such symptoms, he has continued to work at his job 
a police officer, which he has held for about 30 years, thus 
reflecting little if any occupational impairment from his 
PTSD symptoms.  The Board also notes that the veteran 
indicated during the April 2005 VA examination that he 
maintained a good relationship with his wife, from whom he 
was separated, and their two daughters.  While the May 2006 
VA examination report indicated that the veteran was 
experiencing family-related problems due to the recent 
pregnancy of one of his daughters, and some difficulties in 
his relationship with his current girlfriend, these 
difficulties in maintaining some social relationships do not 
warrant a higher, 50 percent rating because the overall 
symptomatology, as shown above, more nearly approximates that 
indicated by the 30 percent criteria.

The Board also points out that neither of the Global 
Assessment of Functioning (GAF) scale scores- 48 on the 
April 2005 VA examination and 50 on the May 2006 VA 
examination-provides a basis for assignment of an initial 
rating higher than 30 percent.
 
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a) (2007).

Under the DSM-IV, a GAF score between 41 and 50 is indicative 
of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or social functioning 
(e.g., having no friends, and being unable to keep a job).  
Here, both of the veteran's scores were at the high end of 
this GAF category, and, in light of the veteran's 
demonstrated ability to maintain long term employment and 
lack of other symptomatology listed in the 50 percent 
criteria, these GAF scores do not warrant an initial rating 
higher than 30 percent.

Finally, the Board finds that there is no showing that the 
veteran's PTSD reflects so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extraschedular basis pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1) (as cited in the January 2006 
SOC).  This disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating at each stage), as 
demonstrated by the veteran's long term employment as a 
police officer.  Nor has the veteran's PTSD been shown to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  Hence, the Board finds that the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, there is no basis for staged 
rating of the veteran's PTSD, pursuant to Fenderson, and the 
claim for an initial rating higher than 30 percent for this 
disability must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim for a higher initial rating, 
that doctrine is inapplicable.  See 38 U.S.C. § 5107(b) (West 
2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).





B.  Acne Vulgaris

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303(a) (2007).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  Generally, to 
establish service connection, a veteran "must show (1) a 
current disability; (2) an in-service precipitating disease, 
injury or event; and (3) nexus between the current disability 
and the in-service events." Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005) (citing Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997)).

The veteran has been diagnosed with acne vulgaris.  He 
contends that this disability is due to exposure to Agent 
Orange during his service in Vietnam.

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, service connection is 
warranted on a presumptive basis for certain specified 
disabiities, including chloracne or other acneform disease 
consistent with chloracne.  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.309(e) (2007).  Pursuant to 38 C.F.R. § 3.307(a)(6)(ii) 
(2007), chloracne and acneform disease consistent with it 
must become manifest to a compensable degree within a year 
after the last date of exposure to Agent Orange.  Veterans 
who served in Vietnam are presumed to have been exposed to 
Agent Orange unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002 & 
Supp. 2007).  Review of the veteran's DD Form 214 confirms 
that the veteran served in the Republic of Vietnam during the 
Vietnam era.  He is therefore presumed to have been exposed 
to Agent Orange.

However, the veteran is ineligible for presumptive service 
connection based on exposure to Agent Orange because he has 
not been diagnosed with chloracne, an acneform disease 
consistent with it, or any other disability for which service 
connection may be awarded on a presumptive basis due to Agent 
Orange exposure.  The private medical records of Dr. Taylor 
from June 1999 to August 2004 consistently diagnosed him with 
acne and acne vulgaris, not chloracne or an acneform disease 
consistent with it.  Moreover, in a November 2005 letter 
regarding the veteran's diagnosed skin disability, Dr. Taylor 
indicated only  that the veteran was diagnosed with 
pseudofolliculitis barbae.  Consequently, as neither acne 
vulgaris nor pseudofolliculitis barbae are included in the 
conditions presumed to be the result of exposure to Agent 
Orange, the veteran is not entitled to service connection on 
a presumptive basis.

Although the appeal appears to be limited to the contention 
that service connection for acne vulgaris is warranted on a 
presumptive basis as due to exposure to Agent Orange, the 
Board has considered whether the claims can be granted under 
the general legal provisions pertaining to direct service 
connection.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  In this regard, the service medical records, 
including the April 1970 separation examination, do not 
reflect any evidence of a skin disability.  Moreover, 
although Dr. Taylor's above-noted treatment records reflect 
diagnoses of acne and acne vulgaris, the earliest of these 
treatment records appears to be from March 1997, many years 
after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection).  Moreover, neither Dr. Taylor 
nor any other competent medical authority has opined that 
there is a link between these disabilities and service, and 
the veteran has not presented, identified, or even alluded to 
the existence of any such evidence.

The Board notes that the veteran claimed he was treated for a 
skin disability shortly after service, but, as discussed 
above, there is no medical evidence to support this assertion 
and the veteran has indicated that the custodian of the 
claimed records have indicated that any such records would 
have been destroyed.  The Board cannot grant service 
connection based on speculation that such records may have 
supported the veteran's claim.  See 38 C.F.R. § 3.102 (2007) 
(a reasonable doubt is not one base on pure speculation).  As 
to the veteran's own statements regarding the claimed 
connection between his current acne vulgaris and Agent Orange 
exposure in service, as a layperson, the veteran is not shown 
to possess appropriate medical training and expertise to 
competently render a probative opinion on this etiological 
question.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).

For the foregoing reasons, the Board finds that the claim for 
service connection for acne vulgaris, to include as due to 
Agent Orange exposure, must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against this claim, that doctrine is inapplicable.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. at 53-56.


ORDER

An initial rating higher than 30 percent for PTSD is denied. 

Service connection for acne vulgaris, claimed as due to Agent 
Orange exposure, is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


